EXHIBIT 10.10
 


WARRANT


NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
 
LOCATION BASED TECHNOLOGIES, INC.
 
WARRANT
 

Warrant No. V 
Original Issue Date:
March 16, 2012
 

 
 
Location Based Technologies, Inc., a Nevada corporation (the “Company”), hereby
certifies that, for value received, JMJ Financial or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of 869,565
shares (as subject to adjustment herein) of Common Stock (each such share, a
“Warrant Share” and all such shares, the “Warrant Shares”), at any time and from
time to time from and after the Original Issue Date and through and including
March 16, 2017 (the “Expiration Date”), and subject to the following terms and
conditions:
 
1.           Definitions. As used in this Warrant, the following terms shall
have the respective definitions set forth in this Section 1.  Capitalized terms
that are used and not defined in this Warrant that are defined in the Purchase
Agreement (as defined below) shall have the respective definitions set forth in
the Purchase Agreement.
 
“Closing Price” means, for any date of determination, the price determined by
the first of the following clauses that applies: (i) if the Common Stock is then
listed or quoted on a Trading Market, the closing bid price per share of the
Common Stock for such date (or the nearest preceding date) on such market; (ii)
if prices for the Common Stock are then quoted on the OTC Bulletin Board, the
closing bid price per share of the Common Stock for such date (or the nearest
preceding date) so quoted; (iii) if prices for the Common Stock are then
reported in the “Pink Sheets” published by the National Quotation Bureau
Incorporated (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (iv) in all other cases, the fair market value of a share of Common
Stock as determined by an independent qualified appraiser selected in good faith
and paid for by the Company.
 
“Common Stock” means the common stock of the Company, par value $.001 per share,
and any securities into which such common stock may hereafter be reclassified.
 
“Exercise Price” means $0.23 per share, subject to adjustment in accordance with
Section 9.
 
 
1

--------------------------------------------------------------------------------

 
“Fundamental Transaction” means any of the following: (i) the Company effects
any merger or consolidation of the Company with or into another person, or any
other person consolidates or merges with or into the Company, (ii) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Company or another person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (iv) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property.
 
“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant or its predecessor instrument.
 
“Purchase Agreement” means the Securities Purchase Agreement SPA-03162012, dated
March 16, 2012, between the Company and the Holder.
 
“Representations and Warranties Agreement” means the Representations &
Warranties Agreement RW-03162012, dated March 16, 2012, between the Company and
the Holder.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in clauses (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, NYSE Amex, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market
or the OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.
 
2.           Registration of Warrant.  The Company shall register this Warrant
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
3.           Registration of Transfers.  The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Company at its address specified herein. Upon any such registration or
transfer, a new Warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.
 
4.           Exercise and Duration of Warrants.  This Warrant shall be
exercisable by the registered Holder in whole at any time and in part from time
to time from the Original Issue Date through and including the Expiration
Date.  At 5:30 p.m., Pacific time on the Expiration Date, the portion of this
Warrant not exercised prior thereto shall be and become void and of no
value.  The Company may not call or redeem any portion of this Warrant without
the prior written consent of the affected Holder.
 
 
2

--------------------------------------------------------------------------------

 
5.           Delivery of Warrant Shares.
 
(a)            To effect exercises hereunder, the Holder shall not be required
to physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant are being exercised.  Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company (with the attached Warrant
Shares Exercise Log) at its address for notice set forth herein or via email to
desiree@pocketfinder.com and upon payment of the Exercise Price multiplied by
the number of Warrant Shares that the Holder intends to purchase hereunder, the
Company shall promptly (but in no event later than three Trading Days after the
Date of Exercise (as defined herein)) issue and deliver to the Holder, a
certificate for the Warrant Shares issuable upon such exercise.  The Warrant
Shares shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date of delivery of the Notice of
Exercise.  If the shares issuable upon exercise of this Warrant have been
registered for resale by the Holder or are eligible for sale under Rule 144
under the Securities Act, any certificate issued and delivered to the Holder
representing such shares shall be free of any restrictive legend.  The Company
shall, upon request of the Holder and subsequent to the earlier of the date on
which a registration statement covering the resale of the Warrant Shares has
been declared effective by the Securities and Exchange Commission or the date on
which the shares issuable upon exercise of this Warrant are eligible for sale
under Rule 144 under the Securities Act, use reasonable best efforts to deliver
Warrant Shares hereunder electronically through the Depository Trust
Corporation’s DWAC/Fast transfer system or through another established clearing
corporation performing similar functions, if available, provided, that, the
Company may, but will not be required to change its transfer agent if its
current transfer agent cannot deliver Warrant Shares electronically through the
Depository Trust Corporation.  A “Date of Exercise” means the date on which the
Holder shall have delivered to the Company: (i) the Exercise Notice (with the
Warrant Exercise Log attached to it), appropriately completed and duly signed
and (ii) if such Holder is not utilizing the cashless exercise provisions set
forth in this Warrant, payment of the Exercise Price for the number of Warrant
Shares so indicated by the Holder to be purchased.
 
(b)           If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 5(a), then the Holder will have the right to rescind such
exercise.
 
(c)           If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 5(a), and if after such third Trading Day and prior to the
receipt of such Warrant Shares, the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant Shares which the Holder anticipated receiving
upon such exercise (a “Buy-In”), then the Company shall (1) pay in cash to the
Holder the amount by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (A) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue by (B) the closing bid price of the Common Stock at the time
of the obligation giving rise to such purchase obligation and (2) at the option
of the Holder, either reinstate the portion of the Warrant and equivalent number
of Warrant Shares for which such exercise was not honored or deliver to the
Holder the number of shares of Common Stock that would have been issued had the
Company timely complied with its exercise and delivery obligations hereunder.
The Holder shall provide the Company written notice indicating the amounts
payable to the Holder in respect of the Buy-In.
 
(d)           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing Warrant Shares upon exercise
of the Warrant as required pursuant to the terms hereof.
 
 
3

--------------------------------------------------------------------------------

 
6.           Charges, Taxes and Expenses.  Issuance and delivery of Warrant
Shares upon exercise of this Warrant shall be made without charge to the Holder
for any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder. The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.
 
7.           Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.
 
8.           Reservation of Warrant Shares.  The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.
 
9.           Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.
 
(a)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be adjusted to equal the product obtained by multiplying the then-current
Exercise Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.
 
 
4

--------------------------------------------------------------------------------

 
(b)           Fundamental Transactions.  If, at any time while this Warrant is
outstanding there is a Fundamental Transaction, then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of this Warrant (the “Alternate
Consideration”). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder’s option and request, any successor to the Company or
surviving entity in such Fundamental Transaction shall, either (1) issue to the
Holder a new warrant substantially in the form of this Warrant and consistent
with the foregoing provisions and evidencing the Holder’s right to purchase the
Alternate Consideration for the aggregate Exercise Price upon exercise thereof,
or (2) purchase the Warrant from the Holder for a purchase price, payable in
cash within five Trading Days after such request (or, if later, on the effective
date of the Fundamental Transaction), equal to the Black Scholes value of the
remaining unexercised portion of this Warrant on the date of such request. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (b) and insuring that the Warrant (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.
 
(c)           Price Antidilution.  If the Company or its subsidiary shall issue
any (i) Common Stock or (ii) any securities of the Company or the subsidiary
that would entitle the holder thereof to acquire at any time Common Stock,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock (“Common Stock Equivalents” and collectively “Additional Shares”),
entitling any person or entity to acquire shares of Common Stock at an effective
price per share less than the Exercise Price then in effect, the Exercise Price
shall be amended at the time of such issuance to equal the then current Exercise
Price x ((A + B) ¸ (A + C)).  For purposes of the foregoing formula, the
following definitions shall apply:  (I) “A” means the number of shares of Common
Stock outstanding and deemed outstanding immediately prior to such issue of
Additional Shares (treating for this purpose as outstanding all shares of Common
Stock issuable upon exercise of options and convertible securities as
outstanding immediately prior to such issue); (II) “B” means the number of
shares of Common Stock that would have been issued if such Additional Shares had
been issued at a price per share equal to the then current Exercise Price
(determined by dividing the aggregate consideration received by the Company in
respect of such issue by the then current Exercise Price); and (III) “C” means
the number of such Additional Shares issued in such transaction.
 
The sale of Common Stock Equivalents shall be deemed to have occurred at the
time of the issuance of the Common Stock Equivalents and the purchase price
covered thereby shall also include the actual exercise or conversion price
thereof at the time of the issuance, with further adjustments for changes at
conversion or exercise (in addition to the consideration per share of Common
Stock underlying the Common Stock Equivalents received by the Company upon such
sale or issuance of the Common Stock Equivalents).  If shares are issued for a
consideration other than cash, the per share selling price shall be the fair
value of such consideration as determined in good faith by the board of
directors of the Company.  Notwithstanding anything to the contrary herein, this
section shall not apply to an Exempt Issuance (as defined in the Purchase
Agreement).
 
 
5

--------------------------------------------------------------------------------

 
In the event of any adjustment under this Section 9(c), the Company shall
promptly amend the Registration Statement filed pursuant to the provisions of
Section 7 of the Representations & Warranties Agreement or file a new
Registration Statement to register the additional Warrant Shares issuable upon
exercise of this Warrant.
 
(d)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to this Section 9, the number of Warrant Shares that
may be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price of $200,000 in effect immediately prior to such
adjustment.
 
(e)           Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.
 
(f)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  The Company will promptly deliver a copy
of each such certificate to the Holder and to the Company’s Transfer Agent.
 
10.           Payment of Exercise Price. The Holder may pay the Exercise Price
in one of the following manners:
 
(a)           Cash Exercise.  The Holder may deliver immediately available
funds; or
 
(b)           Cashless Exercise.  If an Exercise Notice is delivered at a time
when a registration statement permitting the Holder to resell the Warrant Shares
is not then effective or the prospectus forming a part thereof is not then
available to the Holder for the resale of the Warrant Shares, then the Holder
may notify the Company in an Exercise Notice of its election to utilize cashless
exercise, in which event the Company shall issue to the Holder the number of
Warrant Shares determined as follows:
 
X = Y [(A-B)/A]  
 
where:  
 
X = the number of Warrant Shares to be issued to the Holder.  
 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.  
 
A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.  
 
B = the Exercise Price.  
 
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued. Nothing in this Section 10(b) shall
result in a negative number of Warrant Shares being issued to the Holder.
 
11.           No Fractional Shares. No fractional shares of Warrant Shares will
be issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the Closing Price of one
Warrant Share on the date of exercise.
 
 
6

--------------------------------------------------------------------------------

 
12.           Notices.  Any and all notices or other communications or
deliveries hereunder (including, without limitation, any Exercise Notice) shall
be in writing and shall be deemed given and effective if provided pursuant to
Section 3.5 of the Purchase Agreement.  In case any time:  (1) the Company shall
declare any cash dividend on its capital stock; (2) the Company shall pay any
dividend payable in stock upon its capital stock or make any distribution to the
holders of its capital stock; (3) the Company shall offer for subscription pro
rata to the holders of its capital stock any additional shares of stock of any
class or other rights; (4) there shall be any capital reorganization, or
reclassification of the capital stock of the Company, or consolidation or merger
of the Company with, or sale of all or substantially all of its assets to,
another corporation; or (5) there shall be a voluntary or involuntary
dissolution, liquidation or winding up of the Company; then, in any one or more
of said cases, the Company shall give prompt written notice to the Holder.  Such
notice shall also specify the date as of which the holders of capital stock of
record shall participate in such dividend, distribution or subscription rights,
or shall be entitled to exchange their capital stock for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, sale, dissolution, liquidation or winding up, or conversion or
redemption, as the case may be.  Such written notice shall be given at least 20
days prior to the action in question and not less than 20 days prior to the
record date or the date on which the Company’s transfer books are closed in
respect thereto.
 
13.           Registration Rights.  The Holder shall be entitled to the
registration rights set forth in Section 7 of the Representations and Warranties
Agreement.
 
14.           Holder’s Exercise Limitations.  Unless otherwise agreed in writing
by both the Company and the Holder, at no time will the Holder exercise any
amount of this Warrant to purchase Common Stock that would result in the Holder
owning more than 4.99% of the Common Stock outstanding of the Company (the
“Beneficial Ownership Limitation”).
 
15.           Delivery of Process by Holder to the Company.  In the event of any
action or proceeding by Holder against the Company, and only by Holder against
the Company, service of copies of summons and/or complaint and/or any other
process which may be served in any such action or proceeding may be made by
Holder via U.S. Mail, overnight delivery service such as FedEx or UPS, email,
fax, or process server, or by mailing or otherwise delivering a copy of such
process to the Company at its last known address or to its last known attorney
set forth in its most recent SEC filing.
 
16.           Miscellaneous.
 
(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant. This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.
 
(b)           This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Florida, without regard to the
principles of conflict of laws thereof.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in Miami-Dade County, in the State of Florida.  Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.
 
(c)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
 
(d)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
 
7

--------------------------------------------------------------------------------

 
(e)           Prior to exercise of this Warrant, the Holder hereof shall not, by
reason of by being a Holder, be entitled to any rights of a stockholder with
respect to the Warrant Shares.
 
(f)           In the event that an opinion of counsel is needed for any matter
related to this Warrant, Holder has the right to have any such opinion provided
by its counsel.  Holder also has the right to have any such opinion provided by
Borrower’s counsel.
 
(g)           In the event any attorney is employed by either party to this
Warrant with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Warrant or because
of an alleged dispute, breach, default or misrepresentation in connection with
any of the provisions of this Warrant, the prevailing party in such proceeding
will be entitled to recover from the other party reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.
 


 


[Remainder of page intentionally left blank, signature page follows]
 
 
8

--------------------------------------------------------------------------------

 
In witness whereof, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
Location Based Technologies, Inc.






By: ______________________________
Name: ____________________________
Its: ______________________________

 
 
9

--------------------------------------------------------------------------------

 


EXERCISE NOTICE


The undersigned Holder hereby irrevocably elects to purchase
                     shares of Common Stock pursuant to the attached
Warrant.  Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Warrant.
 
(1) The undersigned Holder hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrant.
 
(2) The Holder intends that payment of the Exercise Price shall be made as
(check one):
 
                     “Cash Exercise” under Section 10
 
                              “Cashless Exercise” under Section 10
 
(3) If the holder has elected a Cash Exercise, the holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.
 
(4) Pursuant to this Exercise Notice, the Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.
 


Dated ______________ __, _____   
Name of Holder:



(Print)


____________________________________




By:_________________________________
Its:_________________________________
(Signature must conform in all respects to
name of holder as specified on the face of the Warrant)


 
 
10

--------------------------------------------------------------------------------

 


Warrant Shares Exercise Log


Date
Number of Warrant
Shares Available
to be Exercised
Number of Warrant
Shares Exercised
Number of Warrant
Shares Remaining
to be Exercised
       



 


 
11

--------------------------------------------------------------------------------

 
FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             the right represented by the attached Warrant to
purchase                  shares of Common Stock to which such Warrant relates
and appoints                              attorney to transfer said right on the
books of the Company with full power of substitution in the premises.


Dated: __________ __, _______




________________________________________
(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)








Address of Transferee


__________________________________________
__________________________________________
__________________________________________
  
Attest:


 


 


 


12


 


 